Title: From James Madison to James Monroe, 20 September 1805
From: Madison, James
To: Monroe, James


          
            Sir,
            Department of State September 20th. 1805
          
          The Ship Huntress Capt Stinson, loaded with Naval and Military stores and provisions for the supply of the squadron in the Mediterranean was taken about the beginning of June last, shortly after she left the Capes of the Chesapeake by a French or Spanish Privateer. Whilst the Captors had possession of her she is [s]tated to have been recaptured by two British Letters of Marque near the Bermudas Islands and to have been carried to and to have arrived at some port of England. As, besides the usual marine papers, she was provided with a special passport under the signature of the President and seal of the United States and the passports of the British and French Ministers, she could not at the time of the recapture have been in circumstances from which a danger of condemnation could be presumed, nor on that or any other account liable to pay salvage, she ought to have been liberated without being carried so far from her destination. This forced deviation is the more inexcusable as the operations of our squadron depended in a great measure upon the safe and timely arrival of the supplies in the Mediterranean. Inclosed are the usual documents to support a claim which you will be pleased to cause to be made in the name of the United States to the cargo, if an application to the Ministry does not produce a summary restitution. Should no person be present to represent the owners of the vessel it may be well to include her also in the judicial claim. So censurable has been the conduct of the recaptors in carrying the property to England and so clear are the principles which forbid their claim to salvage that should a decree of the Court of Admiralty have ordered it before this letter comes to hand, I request you to cause an appeal to be prosecuted from the adjudication. I have the honor to be Sir, with my great respect your most Obt Sevt
          
            James Madison
          
        